Plaintiff in error was convicted in the county court of Garfield county for a violation of the prohibition ordinance. On March 28, 1908, judgment was rendered in said cause. Petition in error and case-made was filed in this court on March 19, 1909. Counsel for the state has filed a motion to dismiss this appeal, for the reason that "more than one year has elapsed from the rendition of the judgment from which plaintiff in error undertakes to prosecute this appeal, and no notices of appeal have been filed or served by plaintiff in error, as provided by section 6949, Snyder's St." It appears from an examination of the record in this case that there has been a failure to comply with this statutory provision. In order to give this court jurisdiction, notices as required by the statute must be served upon the clerk of the court and the prosecuting attorney. The proof of service should be filed with the record in this court. There is nothing in the record before us which confers jurisdiction to review this case. For the reason stated, the motion to dismiss the purported appeal should be sustained. *Page 457